 BRALCO METALS, INC.143BralcoMetals,Inc.andSherryReedandFreightHandlers,Clerks &HelpersLocal 357,Internation-alBrotherhood of Teamsters,Chauffeurs,Ware-housemen&Helpers ofAmerica. Cases 21-CA-12309 and 21-CA-12422October 21, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn May 13, 1974, Administrative Law Judge Jer-rold H. Shapiro issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, and the General Coun-sel filed cross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions I of the Administrative Law Judge andto adopt his recommended Order.cember 12, 1973, as amended on January 18, 1974, and acharge filed by the Union named above in Case 21-CA-12422 on February 5, 1974, the General Counsel of theNational Labor Relations Board, herein called the Board,by the Regional Director of the Board, Region 21, on Feb-ruary 26, 1974, issued an order consolidating these casesand a consolidated complaint against Bralco Metals, Inc.,herein called the Respondent, alleging that the Respondentengaged in unfair labor practices within the meaning ofSection 8(a)(1), (3), and (5) of the National Labor Rela-tions Act, herein called the Act. Respondent filed an an-swer denying the commission of the alleged unfair laborpractices. A hearing was held on April 2 and 3, 1974.Upon the entire record, from my observation of the de-meanor of the witnesses, and having considered the post-hearing briefs, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTBralco Metals, Inc., the Respondent, is a California cor-poration engaged in the manufacture and sale of metalproducts in Pico Rivera, California, where it annually pur-chases and receives supplies valued in excess of $50,000from suppliers located in California, each of whom, inturn, purchases and' receives these supplies directly fromsuppliers located outside California. The Respondent ad-mits it is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Bralco Metals, Inc., PicoRivera,California, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.1Member Fanning would additionally find that Morrow's statements toemployees Sampson and Jorgenson on November.l, 1973, the day beforethe election, to the effect that he did not know if they would have j )bs thefollowing Monday if the Union won the.election were coercive ane' there-fore violative of Sec. 8(a)(l).Member Penello finds it unnecessary to pass on whether the Union eitheracquiesced or waived the right to bargain over the unilateral change: in thedisciplinary system and elimination of the 8 a.m. catering truck. Since hewould find these unilateral changes violative of Sec. 8(a)(3), the remedy asset forth by the Administrative Law Judge does not depend upon findingthese changes also violated Sec. 8(a)(5). For this redson he does not adoptthose findings of 8(a)(5) violations, involving as they do close questions ofacquiescence and waiver.DECISIONSTATEMENTOF THE CASEJERROLD H. SHAPIRO, AdministrativeLaw Judge: Upon achargefiled by SherryReed in Case21-CA-12309 on De-II.THE LABOR ORGANIZATION INVOLVEDFreight Handlers, Clerks & Helpers Local 357, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America, herein called the Union, isadmittedly a labor organization within the meaning of Sec-tion 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background and IssuesThe Respondent for about 20 years has been in the busi-ness of selling ferrous and nonferrous metals to businessenterprises. It maintains a warehouse and an adjacent of-ficewhere during the times material to this case it em-ployed approximately 20 warehousemen, 7 office clericals,and 3 or 4 inside salesmen. The employees involved in thiscase are the office clericals who are supervised by MyrlBoden, the Company's office and credit manager. The in-side salesmen are supervised by William Morrow, theCompany's vice president in charge of sales. TheCompany's principal official is its president, Claude Cohn.The warehouse employees have been unionized forabout 15 years and are covered under the terms'of *a collec-tive-bargaining agreement between the Respondent andTeamsters Local Union 986. The office clerical employeesand the inside salesmen prior to November 2, 1973,were1All dates hereafter, unless otherwise specified, refer to 1973.214 NLRB No. 20 144DECISIONS OF NATIONALLABOR RELATIONS BOARDnot unionized.In September,theUnioncommenced acampaign to organize these employees.It filed a petitionwith the Board for a representation election which wasconducted on November 2. Respondent admittedly wasopposedto the unionization of its office clericals and insidesalesmen.On the daybefore the election, Vice PresidentMorrow met with these employees and expressed theCompany'sopposition to the Union.Nevertheless, theUnion secured a majority of the votes,6 to 4,and on No-vember 12 it was certifiedby theBoard as the exclusivecollective-bargaining representative of the office clericalemployees and inside salesmen.The GeneralCounsel alleges that immediately followingthe employees'designation of the Union as their bargain-ing agent that,to punish the office clericals for having sup-ported the Union,the Respondent made certain changes inits policies whichadverselyaffected their conditions of em-ployment and made these changes without first bargainingwith the Union,all of which conduct the General Counselalleges constitutes a violation of Section 8(a)(1), (3), and (5)of theAct. TheGeneral Counsel also contends that Re-spondent issued written warnings to, and suspended,officeclericalSherryReed because of her activities on behalf ofthe Union,in violation of Section 8(a)(1) and(3) of theAct. Lastly,it is alleged that the Respondent,through vari-ous members of management,made oral statements to em-ployees reasonably calculated to interfere with, restrain, orcoerce the employees from supporting the Union.B. The Alleged Interference,Restraint,and CoercionParagraph 13 of the consolidated complaint alleges thatRespondent, through President Cohn and Office ManagerBoden, in violation of Section 8(a)(1) of the Act, "madestatements to employees creating the impression that theirselection of the Union as their representative for purposesof collective bargaining was futile." Office clerical DorothyJorgenson testified that in late November or early Decem-ber,while outside the open door of the office in whichBoden was interviewing an applicant for employment, sheoverheard Boden tell the applicant that "the office has vot-ed in the Union-was becoming unionized, but that Cohnhad said that he would not sign a contract." This was allthat Jorgenson overheard. She was unable to place the re-mark in its context. Boden, in effect, specifically deniedmaking this remark but admitted that, after the Union wonthe election, he told applicants for employment that aunion represented the office clerical employees, a contractwas being negotiated, and there was a.possibility that theywould be required to join the Union. I credit Boden's testi-mony and, accordingly, shall recommend that this portionof the consolidated complaint be dismissed.Paragraph 14 of the consolidated complaint alleges thattheRespondent violated Section 8(a)(1) when its salesmanager, Jack Siever, "threatened employees with dis-charge if they selected the Union as their. collective bar-gaining representative." Office clerical employee, Jorgen-son, testified that on November 1, the day before the elec-tion, Siever spoke to Inside Salesman Bernard Turner inthe presence of Jorgenson and Inside Salesmen Don Carrand Robert Cohn. Siever, according to Jorgenson, "askedTurner how he felt Cheryl King [an office clerical] wouldvote in the election [and] Bernie [referring to Turner] saidthat he felt Cheryl King was a definite yes and Jack Sieversaid,well that is another one we will have to get rid of."Siever, whose testimony was substantially corroborated byTurner, denied that this incident occurred. The GeneralCounsel failed to call either Carr or Cohn to corroborateJorgenson. I credit Siever's testimony and, accordingly,shall recommend that this portion of the consolidated com-plaint be dismissed.Paragraph 15(a) of the consolidated complaint allegesthat the Respondent violated Section 8(a)(1) when VicePresident Morrow "threatened employees with discharge ifthe Union was selected as their collective-bargaining repre-sentative." Office clerical employee Linda Sampson testi-fied that on November 1, the day before the election, sheinitiated a conversation with Morrow at which time sheasked "what would happen if the Union was voted in."Morrow answered "there would be a whole, brand new,ball game." Then, Sampson asked "if the Union did or didnot get voted in, could [Morrow] assure our jobs comeMonday morning." Morrow replied "he could not answerthat."Morrow admitted the first portion of the conversa-tion as described above and testified that, by using thephrase "new ball game," he was referring to the fact that ifthe employees voted in the Union, the Company could nolonger deal directly with the employees. He specifically de-nies that Sampson questioned him about the employees'job security. In any event, even if Sampson's version of theconversation is credited, the evidence is insufficient to sup-port this allegation of the consolidated complaint. Like-wise, I -do not believe that Morrow on November 1, asdescribed below, by telling employee Jorgenson, in effect,that he did not know whether the office clerical employeeswould have jobs if the Union won the election, is the typeof conduct sufficient to support this allegation of the com-plaint., As in the case of Sampson's similar inquiry, thesubject was brought up by Jorgenson without any prompt-ing by Morrow, who was not the person in charge of theoffice clerical employees and whose ambiguous answer tothe question, under the circumstances, was not reasonablycalculated to coerce the employees. For the foregoing rea-sons, I shall recommend that this allegation of the consoli-dated complaint be dismissed.Paragraphs 15(b) through (d) of the consolidated com-plaint, in substance, allege that Respondent violated Sec-tion 8(a)(1) when Vice President Morrow threatened em-ployees with discharge if the election resulted in a tie vote,threatened employees with reprisals for supporting theUnion when they sought other employment, and promisedemployees increased economic benefits to discourage themfrom supporting the Union. Office clerical employees,King and Jorgenson, testified in support of these allega-tions.King testified that on November 1, the day before theelection, she initiated a conversation withMorrow andasked the following questions:Whether she would have ajob and the employees would receive an increase in pay if BRALCO METALS, INC.theUnion lost the election. Morrow, according to King,replied he would have to check with President Cohn andthen stated that, if there was a tie vote, someone wouldhave to be "let go," and warned that if any of the officeclericals were to look for a job with another employer, thefact that they had tried to organize a union while employedby the Respondent would be held against them. Morrowallegedly ended the conversation by promising to let Kingknow the next morning, before the scheduled election,what Cohn had agreed upon. King's initial testimony thatMorrow, in answer to her question, did not promise a wageincrease was later changed by King, who then testified thatMorrow unequivocally stated that the employees would begiven a wage increase if the Union was either voted out orthere was a tie vote. King, when she testified about thisconversation, was not a convincing witness. Morrow ad-mitted that on the day before the election King initiated ameeting with him; he met with King but, in effect, deniesthat he made any of the above-described remarks. Morrowgives a different version of his visit with King. I creditMorrow.Jorgenson testified that the day before the election Mor-row spoke to Jorgenson, King, and Reed and that "for atime"OfficeManager Boden was present. During thecourse of the conversation, according to Jorgenson, Mor-row asked the three office clerical employees why theywere dissatisfied with the Company. Jorgenson testifiedthat she answered that the Company had eliminated givingthe employees their birthday off with pay and they werenot happy about the increase in the work loads. Morrowallegedly replied that if the Union did not win the election,the employees would be given an opportunity to meet withPresident Cohn and to voice their grievances and thatMorrow would talk to Cohn that very night concerning thewage increases and the employees' working conditions.Neither Reed nor King, both of whom testified for theGeneralCounsel,were called upon to corroborateJorgenson's testimony and I presume that their testimonywould not have been favorable. Morrow admits that hespoke to Jorgenson the day before the election but in effectdenies her version of the conversation. Morrow testifiedthat Jorgenson asked whether the employees would have ajob if the election went in favor of the Union and Morrowreplied that he did not know. Also, Jorgenson complainedthat the Company had eliminated the employees' paidbirthday which Morrow knew nothing about and stated hewould communicate the complaint to Cohn. I credit Mor-row. For the foregoing reasons, I shall recommend thatparagraphs 15(b) through (d) of the consolidated com-plaint be dismissed.C. The AllegedChanges inEmployees'Working Conditions1.The Respondent discontinues the 8 a.m.catering truck,changes the time for the morning and afternoon breaks,prohibits personal conversation and the use of thecompany telephone,and requires that the timeclock bepunched during the lunch hourThe General. Counsel alleges in paragraph 8(b) through(c), in substance, that the Respondent on November 5, the145firstworking day after the election of Friday, November 2,changed certain terms and conditions of employment ofthe office clerical employees without giving the Union anopportunity to bargain over the changes, thereby violatingSection 8(a)(5) and (1) of the Act. Additionally, the Gener-alCounsel contends that in making such changes the Re-spondent was motivated by a desire to punish the officeclericals for supporting the Union and to undermine theUnion. I shall set out and evaluate the pertinent evidencerelating to each one of the alleged unlawful changes 2 inso-far as it relates to the General Counsel's case-in-chief, thendetermine whethera prima faciecase of a violation hasbeen made out, and then evaluate the evidence adduced bythe Respondent to justify these changes and its alleged fail-ure to first bargain with the Union before instituting thechanges.a.The General Counsel's case-in-chiefThe representation election took place on Friday, No-vember 2, between 11:30 a.m. and 12 noon, at which timea majority of the Respondent's office clericals and insidesalesmen,by a vote of 6 to 4, designated the Unionas theirexclusive bargaining representative. The Respondent ad-mittedly was opposed to the unionization of these employ-ees and on the day before the election its vice president,Morrow,metwiththemandopenlyvoicedtheRespondent's opposition. Presumably, the Respondent wasnot happy over the results of the election but, more thanthat, the evidence establishes that Respondent's principalofficial, President Cohn, was very unhappy over the union-ization of the office clericals and inside salesmen and wasof the opinion that the office clericals were responsible fortheUnion's victory. One week after the election, Cohn,while in the office of Sales Manager Siever, in Siever's pres-ence, asked Ben Charles, a sales representative for_one ofRespondent's customers, rather jokingly "if he had heardabout his Pearl Harbor." Charles asked Cohn what he wastalking about and, in a not so joking manner, Cohn an-swered that "he had a bunch of mercenaries in his employ;that the Union had been voted in to represent his employ-ees, and that most of thegirls 3had only been there a fewmonths and had pulled that kind of shit on him." 'On Friday, November 2, in the afternoon within I to 3hours afterlearningthat a majority of the employees hadvoted for the Union, Office Manager Boden notified theoffice clerical employees that effective Monday, November5, the following changes would be made in existing compa-ny policy:' The time for coffeebreaks would become pre-2The change involving the written warning and progressive disciplinesystem is dealt with separately in another section of this Decision.3An obviousreferenceto the office clericals.4Based on the undenied and credible testimony of office clerical PaulaHolt, a very impressive witness. Siever was unable to specifically deny theconversation, testifying"1don't remember that conversation."5Based on the credible testimony of employee Paula Holt, whose testimo-ny is substantially corroborated by the credible testimony of clerical LindaSampson as well as by clericals Dorothy Jorgenson and Sherry Reed, who,in substance, credibly testified that both Sampson and Holt on Friday.November 2, told them that Boden had notified them about certain rulechanges.Ireject Boden's testimony to the effect that he did not announceContinued 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDdetermined-from 10 a.m. to 10:15 a.m.; personal phonecalls would be allowed only in the case of an extreme emer-gency; personal conversation during working time was ab-solutely forbidden; the 8 a.m. catering truck would be dis-continued; the timeclock must be punched during thelunch period .6 No prior warning had been given aboutthese changes and Boden did not explain to the office cleri-cals the reason that the Company felt that it was necessaryto institute the changes, as will be shown below, in long-standing company policies.Ishall describe in pertinent detail each one of thechanges announced by Boden on November 2 which arechallenged by the General Counsel as being unlawfullymotivated and unlawful by virtue of the manner in whichthey were instituted.(1) The cancellation of the 8 a.m. catering truck serviceFor a period of 10 years up through the date of the elec-tion, the practice was for a catering truck which sold re-freshments-coffee, tea, sweet rolls, etc.-to park outsidethe Company anywhere from 8 to 10 a.m. but normally itarrived at 8:05 a.m., at which time the office clericals,along with the inside salesmen and management, would gooutside and purchase some refreshment,i.e., tea, coffee,and perhaps a sweet roll. This was during working hourssince 8 a.m.was starting time. The catering truck was lo-cated about 60 feet from the office clericals' work area anditgenerally took them between 2 and 4 minutes to leavetheirwork stations, make their purchases, and return totheir work station. In short, for 10 years the office clericalshad the privilege of leaving the premises during work hoursfor refreshments. Since Monday, November 5, in accor-dance with Boden's instruction, this catering truck hasstopped visiting the Company. Now the officeclericals, ifthey desire an early morning cup of coffee or sweet roll,must purchase them on their way to work or get to workprior to 8 a.m. and make coffee in the' Company's kitchenfacility before they start work. Boden testified "I told them[the office clericals] they could make [coffee] before 8 a.m.Iwould object to them making it after 8 a.m., taking thetime away from their desks." Simultaneous with the dis-continuance of the 8 a.m. catering truck, the Respondentpurchased a coffee pot for the use of the inside salesmen-and management which, in part, was necessitated, Bodenadmitted, by the discontinuance of the catering truck. Re-spondent made no similar purchase for the office clericalsand Boden's testimony that he assumed the office' clericalsalways had such a pot in the Company's kitchen was notconvincing. Clerical Reed credibly testified that prior toNovember 5 there was no coffeemaking equipment in thekitchen. On that date, apparently after being informed ofany of the rule changes until November 5 or 6. In general,on the subject ofthe alleged rule changes,Boden did not impress me as being a reliable ortruthful witness.6When Boden announced the rule changes to Holt and Sampson, I findthat he did so with the intent that this information was to be passed along tothe other clericals. In this regard,Boden,in connection with his notificationto employees Reed and King of the new,progressive system of discipline,testified,in effect,that he intended that the rest of the employees wouldlearn about the new system from Reed and King.the Company's decision to eliminate the catering truck, anemployee brought in a coffeemaker. Respondent's indiffer-ence tothe effect that theeliminationof the catering truckwould have on the office clericals stands in sharp contrastto its conduct toward the inside salesmen for whom, asdescribedearlier,Respondent purchased a coffee pot. Thisindifference is further illustrated by Boden's remark toclericalHolt on November 2 when Holt expressed concernto Boden that perhaps under the new rules the clericalswould not be able to secure coffee from the catering truckeven during the morning and afternoon breaks. Boden, asHolt credibly testified, answered that management couldnot be concerned whether the clerical employees had cof-fee during their breaks.(2) The change in the starting time for the morning andthe afternoon breakFor a period of about 20 years until immediately afterthe November 2 election, the office clericals had no prede-termined time for taking their midmorning and midafter-noon breaks. These breaks coincided with the arrival of thecatering truck which generally arrived between approxi-mately 9:50 a.m. and 10:10 a.m., and 2:55 p.m. and 3:05p.m. The switchboard operator announced its arrival overthe PA system and all of the office clerical employees gen-erally would leave their work stations and visit the cateringtruck.One-half of the office clericals would at this timetake a 15-minute break, the remainder would return totheirwork stations and begin their 15-minute break whenthe others returned. The employees kept track of the timethemselves. SinceMonday, November 5, consistent withBoden'sprior announcement, all of the clericals are re-quired to take their breaks at the same time which in themorningis 10 a.m.and in the afternoon, 3'p.m. Daily at 10a.m. and 3 p.m., the switchboard operator announces overthe PA system thatit isbreaktime and at the end of 15minutes, announces that breaktime is over. The office cleri-cals have not lost any breaktime. They still receive 30 min-utes a day under the present system, but they are inconve-nienced on those occasions when the catering truck arrivesbefore and after the starting time for breaks.(3) The requirement that the timeclock be punched atlunch timeThe office clericals, who are hourly paid, have I hour forlunch which is uniformly 12 noon to 1 p.m. Prior to No-vember 5, there was no requirement that they punch thetimeclock during the lunch period and they did not do so.SinceMonday, November 5, they have been required topunch the timeclock at lunch hour. The timeclock is locat-ed about 25 to 35 feet from their workstations.Under thiscircumstance, the requirement that they punch the time-clock at lunch has not resulted in any inconvenience otherthan using a different exit if they desire to leave the plantfor lunch and perhaps having 'to wait momentarily in ashort line to punch the timeclock. BRALCO METALS, INC.147(4) The prohibition of personal conversationIt has been the Company's policy for the past 20 years totell office clerical employees at the time they are hired, asBoden testified, "that visiting [referring to personal conver-sations during working time] is not restricted completely,but we do ask them to keep it to a minimum."Boden testi-fied that this request "is very seldom adhered to" and thatthroughout the years he found it necessary to speak to theoffice clerical employees on "numerous occasions" on thissubject. It is clear that office clerical employees had histori-callybeen allowed to discuss personal matters duringworking time despite the fact that .they constantly abusethe privilege. This policy ended temporarily 2 weeks priorto the election of November 2 when, according to Boden,the Respondent's president, Cohn, told Boden that he hadobserved excessive talking among the office clericals andasked why it was being allowed to continue. It was suggest-ed by Cohn that because of Boden's preoccupation withother matters that Sales Manager Siever assume a supervi-sory role in connection with the office clericals. As a resultof this conversation, Siever was given the authority to dis-cipline office clericals and Boden spoke to them in a group,told them that Cohn had observed an excessive amount oftalking, that it would have to stop and that the only con-versations among the employees allowed during workingtime would be business talk. He told them personal conver-sationswere absolutely forbidden.?To sum up, 2 weeks before the election Boden for thefirst time inabout 20 years absolutely put a stop to person-al conversation during working time by the officeclericalsand, as.he testified, he immediately realized that this wasnot a workable policy: "They are all girls. I understandthat they talk, . . . that's why I realized that the statementof no more talking was unreasonable. It might work withmen, but not with women." Accordingly, Boden within 3or 5 days after announcing the blanket prohibition againstpersonal talk, rescinded it and informed all of the officeclericals that he did not expect them to refrain completelyfrom visiting but to keep it to a minimum. However, aboutIweek later, a few hours after the employees had voted inthe Union, Boden, as described above, notified the officeclericals of certain policy changes, one of which was a ruleprohibiting all personal conversations during working time.Although there are indications in the record that Respon-dent has been lax in enforcing the rule, it is plain thatBoden' in fact enforces the rule as it was announced onNovember 2. Thus, in mid-November, according to thecredible testimony of office clerical Reed, Boden told herto tell the other office clericals "that if the talking did not7 Boden's testimony at certain points indicates that Cohn complained tohim as early as July or August or September about excessive talking by theoffice clericals. I have rejected this testimony since it conflicts with his othermore credible testimony that Cohn's complaint was made about 2 weeksprior to the election and 'that at this time Boden spoke to the clericalsabsolutely prohibiting personal talk.Moreover, clericals Holt, Reed, andJorgenson credibly testified that Boden spoke to the clerical employees onthismatter about 2 weeks before the election. Jorgenson also credibly testi-fied that at thistime Boden,in effect,also personally informed her thatCohn had delegated to Sales Manager Siever authority over the office cleri-cals.cease in the office, that he would be forced to issue all ofthem warning letters."(5) Theprohibition against personal phone callsThe Respondent for 20yearsup until September 20 hadallowed all employees to make personal phone calls with-out objection so long as they did not abuse this privilege.On September 20, Boden prepared and posted the follow-ing notice addressed"to all employees":Due to the press of business and the resulting in-crease in phone activity and the requirement of allphone lines for business calls. All personal calls, mustof necessity be eliminated, exception will be forverybrief emergency situations only.Boden testified that this requirement was directed to allemployees-warehousemen, inside salesmen, and officeclericals-and that the following circumstances led to hisissuing the order. Over 90 percent of the Company's salesare,made over the telephone and, starting in May, andparticularly since June, its sales have increased drastically,thereby creating a shortage of phone lines needed to con-duct normal business operations. In September, Boden tes-tified,based upon complaints from customers, salesmen,and members of management who had difficulty phoningthe Company-all lineswere busy-he drafted and postedthe above notice. But the switchboard operator, LindaSampson, the clerical who typed the notice for Boden,credibly testified that in response to her inquiry about thenotice, that Boden told her the notice had nothing to 'dowith "you girls," that it just applied-to the approximately20 warehousemen-there are only seven office clericals-who were placing and receiving too many personal phonecalls .IThat Boden did not intend to prohibit the officeclericals from using the phones is further supported bywhat took place after the posting of the September 20 no-tice.Office clericals Reed and Holt, in effect, credibly testi-fied that throughout their employment; which included theperiod 'of time following September 20, they continued,without objection, to make nonemergency type personalphone calls. I am convinced that, as he later did in the caseof the prohibition against personal conversations, Bodenrealized that the absolute prohibition against personalphone calls was "unreasonable" as far as the "girls" wereconcerned and for this reason the rule was never main-tained against this group of employees. Boden's knowledgethat the "girls" (office clericals) were not obeying the Sep-tember 20 notice and that he never intended to enforce theprohibition against them is conclusively demonstrated bys f reject Boden's testimony that,in effect,he told Sampson personallyand all the office clericals in a group that the posted rule applied to them.Boden, as I have already indicated, generally in presenting his testimony onthe subject of rule changes impressed'me as an unreliable and insincerewitness.Sampson, on the other hand, on this matter. was a convincing wit-ness. Also,,the credible testimony of clericals Reed and Holt is to the effectthat Boden never informed them either personally or at a meeting that theycould not make personal phone calls. Moreover, as described above, thewhole record demonstrates that Boden did not intend that the September 20notice apply to the office clericals... 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis conduct on November 2 when, shortly after the elec-tion, he notified the office clericals that there would beseveral rule changes effective the next working day, one ofwhich was the prohibition against personal phone calls ex-cept in the case of an extreme emergency. This announce-ment would not have been necessary if Boden was of theopinion that the September 20 prohibition applied to theoffice clericals.(6) An evaluation of the General Counsel's case=in-chiefTo sum up, the General Counsel established that, despitethe Respondent's opposition to the unionization of its of-fice clericals and inside salesmen, the Union was designat-ed by a majority of these employees as their bargaining'representative. Respondent, unhappy over the Union's vic-tory, believed that the office clerical employees were theones who had voted for the Union and, within 3 hours afterlearning the results of the election, the Respondent abrupt-ly and with no advance warning or explanation notified theoffice clericals that effective the next working day it wasinstituting the following changes: The early morning cater-ing truck would be eliminated, thereby effectively with-drawing the clericals' privilege of leaving the premises dur-ingworking hours for refreshments; the break periodswould begin at predetermined times rather than commenc-ing with the arrival of the catering truck; the timeclockwould have to be punched during the lunch hour; personalconversations were prohibited during working time; andthe use of the Company's telephone was prohibited exceptin extreme emergencies. These pronouncements each in-volved changes of existing company policy and, in myopinion, the changes, when considered severally or in theirtotality, resulted in more stringent or onerous terms or con-ditions of employment. Also, it is undisputed that, ratherthan notify the Union about these changes and give it anadequate opportunity to bargain over these matters, theRespondent, within 3 hours after the Union had been se-lected by the employees as their bargaining representative,informed the employees that these changes were effectiveimmediately. For the foregoing reasons, I am satisfied thatthe record establishes a strongprima faciecase of unlawfuldiscriminatory motivation on the part of the Respondent inmaking these changes, as well asa prima facieshowing thatRespondent did not fulfill its bargaining obligation underthe Act.Ishall set out and evaluate the Respondent's case-in-chief.b.The Respondent's case-iri-chiefThe person who made the decision to institute thechanges described above was the office clerical employees'supervisor, Office Manager Boden, who has occupied thisposition for 20 years. Although at one point Boden testifiedthat he consulted with President Cohn, it is clear from hisentire testimony that Boden initiated the changes and con-sulted with Cohn only after the fact to get his stamp ofapproval.Boden testified that after the election he eliminated theearly morning catering truck, changed. the starting time forthe daily breaks, and instituted the requirement that thetimeclock be punched during lunch hour, all for the pur-pose of increasing the efficiency and productivity of theclericals.Boden gave no explanation for prohibiting per-sonal conversations or phone calls inasmuch, as he testi-fied, no such changes were instituted after the election. Ihave previously discredited this testimony.Iagree with Boden that the record establishes that, inallowing the office clericals for 10 years to leave their workstation at the start of the day during working hours topurchase refreshments and for 20 years in allowing em-ployees to take their daily coffeebreaks when the cateringtruck arrived, Respondent was operating inefficiently. But,in the circumstances of this case, how the requirement thatthe employees punch a timeclock at lunch time increasesefficiency or productivity escapes me. In justifying his deci-sion to have the clericals punch the timeclock at lunchtime, Boden testified "I felt it would eliminate the necessityof wondering where they were and how soon they weregoing to be back if we instituted this type of thing [refer-ring to the requirement that they punch the timeclock]."Since all of the clericals leave for lunch at the same time,from 12 noon to 1 p.m., this explanation rings false. More-over, it is undisputed that the clericals only rarely, if ever,overstay the allotted hour for lunch. Boden admitted thatthe only times when the clericals overstayed their lunchhour, which he testified "did not happen too often," was ifthey all went to lunch together and had trouble gettingwaited on. Under the circumstances, I find that the reasonadvanced by Boden to justify changing Respondent's long-standing practice of not requiring the office clericals topunch a timeclock during lunch hour to be so insubstantialas to indicate that it was not the real reason.Assumingarguendo,that the employees' failure to clockout and back in during the lunch hour was inefficient andunproductive as was the Company's policy of allowingthem to leave their work station during working hours togo to the catering truck for refreshments and to take thecoffeebreaks when the catering truck arrived at the prem-ises, the question remains why did the Respondent toleratethis inefficiency for so long. In response to this question,Boden testified "we have never had a need or did not havea situation like we have now and have had since . . . Juneor July." This refers to the fact that in May the Respondentpurchased the assets and business.of another metals com-pany, Turner Metals, which caused a drasticincrease in itssales and as a result the work load of the office clericalsincreased dramatically. But the testimony of Boden andoffice clericalsHolt and Jorgenson, whose testimony isconsistent with the Respondent's records, establishes thatby June or no later than July, at least 2 months prior to theadvent of the Union, Boden realized that the increased vol-ume of paper work involving the office clericalsnecessitat-ed an increase in efficiency and productivity on their partif the Respondent was to succeed in handling the addition-al volume of paper work. Nevertheless, Boden toleratedthis condition for several weeks and acted only when theoffice clericals voted in the Union. In this regard, I shall setout certain portions of Boden's testimony which are not allinclusive but are merely illustrative of Respondent's tolera-tion. BRALCO METALS, INC.Q. How long a period of time did you observe thisgoing on and not getting to work because of the [8a.m.] coffee truck?A. Of course, it was going on ever since we movedinto the building [10 years] ago, but it has never beenan issue or problem, really, until our increase of busi-ness and need for efficiency became apparent. Weprobably didn't pay too much attention to it until-like in the last six, seven, eight months.Q. That, would be starting approximately when,sir?A. July, something like that.Q. You tell me what you did in July to try to put anend to this problem [involving the 8 a.m. coffee truck].A. I don't recall any action made at that time.Q. Did you speak to any of the girls concerning it atthat time?A. I don't recall any specific instances. I knowthere were times probably two or three that I did haveto mention that there was too much visiting going onin the morning. .. .Q. Directing your attention to the break probleminvolved of overstaying the break period.How longwas this problem in existence before you did some-thing about it?A. The same as the coffee truck, continually.Q.When was the first time that you tried to dosomething about that?A. The first change that was made was right afterthe election.Q. Before the election,did you make any effort totry to get the girls to stick with their break period andnot overstep it?A. There were times prior that it would either cometomy attention or be brought to my attention thattheywere overstaying their fifteenminutes and Iwould have to go in and tell them that they were over-staying and get them back to work.Q. How many times did this happen,as far as youpersonally were concerned that you had to go and tellthem they were overstaying their break?A. In the last couple of years I would say probablythree or four times.Based on the foregoing,Iam convinced that the long-standing practices of the clericals leaving their work stationduring working hours to get refreshments from the cateringtruck, of timing the start of their breaks to coincide withthe arrival of the catering truck,and of not punching thetimeclock during the lunch hour,all became intolerable tothe Respondent only when the employees on November 2voted in the Union and not because these practices wereeither inefficient or interfered with the clericals'productiv-ity.In evaluating the Respondent's defense, I have carefullyconsidered the testimony of the Respondent's labor rela-tions consultant,Ray Stiers,that he had a series of tele-phone conversations with the president of the Respondent,Cohn,over a period of "several weeks" before the election149and that Cohn had told him that Boden was complainingthat the early morning catering truck was interfering withthe clericals' productivity and efficiency and that Cohnhad expressed to Stiers the desire to discontinue this truck.Stiers testified he advised Cohn not to do this until afterthe election, otherwise such conduct might result in an un-fair labor practice charge. Cohn because of illness was un-able to testify for the Respondent. This is unfortunate be-cause Stiers, whose testimony on this point was not corrob-orated, was, in general, not an impressive witness. In anyevent, I am convinced that, if this were a factor in theRespondent's delay in not discontinuing the catering truckuntil immediately after the election, Boden would havementioned this important consideration in his testimony.Yet Boden, the person who made the decision, did not evenindicate that it was to avoid possible unfair labor practicecharges that caused the Respondent to wait until immedi-ately after the election to discontinue the catering truck ormake any of the other changes. Furthermore, it is clear thatPresident Cohn, when he believed that the Company's poli-cies needed to be changed in order to get the office cleri-cals to work more efficiently, did not let the pending elec-tion prevent him from implementing such changes. For, aspreviously described, 2 weeks before the election, at Cohn'ssuggestion Boden temporarily rescinded the Company'slongstanding policy of allowing personal conversation dur-ingworking time and issued an absolute prohibitionagainst such conversation by the clericals. For these rea-sons, I reject Stiers' testimony that at his advice Cohn post-poned the elimination of the catering truck until after theelection because of the threat of a possible unfair laborpractice charge or objections to the election.c.Ultimate findingsTo recapitulate, I find that the Respondent offered nojustification for its postelection prohibition of personalconversations and phone calls, and find that its justifica-tion for eliminating the catering truck, changing the start-ing time for breaks, and requiring the clericals to punch thetimeclock at lunch, were patently pretextual. These circum-stances, when viewed in the context of the evidence whichestablishes the General Counsel'sprima faciecase, convinc-esme that, in making each one of these changes in theoffice clerical employees' terms and conditions of employ-ment, the Respondent was motivated by a desire to punishthem for having voted in the Union and to undermine theUnion. By engaging in this conduct, the Respondent vio-lated Section 8(1)(1) and (3) of the Act. I further find that,by making the above-described changes in the office cleri-cal employees' terms and conditions of employment 9 with-Ihave carefully considered whether each one of the changes involved'terms or conditions of employment within the meaning of Sec. 8(d) of theAct and find that each one of the changes covers subjects over which theRespondent was obligated to bargain. There is some doubt in my mind.however, whether the timeclock requirement or the change in method ofstarting breaks affects terms and conditions of employment. But, in anyevent, I am convinced that it would be unrealistic to view each changeseparately but believe all changes instituted immediately after the electionmust be viewed in the manner instituted by Respondent, as part of oneContinued 150DECISIONSOF NATIONALLABOR RELATIONS BOARDout first notifying the Union and giving the Union an ade-quate opportunity to bargain over the matters, but ratherimmediately after the Union's election victory, informingthe employees that the changes would be effective the nextworking day, the Respondent violated Section 8(a)(5) and(1) of the Act.Mike O'Connor Chevrolet-Buick-GMC Co.,Inc.,209 NLRB 701.In reaching the conclusion that the Respondent by itsunilateral conduct failed to fulfill its bargaining obligationunderthe Act, I have carefully consideredwhether its ac-tion can be excused by reason of waiver or acquiescence ofthe Union. The Union was put on notice as to only one ofthe above-described changes; namely, the elimination ofthe catering truck. On either Monday, November 5, orTuesday, November 6, the Union's representative, O'Hare,as the result of complaints by employees, phoned theRespondent's labor, relations consultant, Stiers, and askedif it were true that the Respondent had discontinued theearly morning catering truck. Stiers acknowledged that thisvas correct and, when O'Hare asked for an explanation,old him that the Respondent's president, Cohn, had want-ed to discontinue the catering truck because it interferedwith the office clericals' productivity but, upon Stiers' ad-vice, Cohn agreed to wait until after the election to act onthe matter. O'Hare did not ask that the Respondent placethismatter upon the bargaining table but, in my view, hewas not obligated to do this where, as here, he was facedwitha fail accompli.Indeed, at the hearing O'Hare, in justi-fying his refusal to object to Stiers that the truck had beeneliminated, testified "I didn't have no choice." Since theRespondent never gave the Union any prior notice and anopportunity to bargain about its decision to eliminate thecoffee truck before implementing it on November 5, it ismy opinion that it was the Respondent who had to indicateto the Union that the discontinuance of the catering truckwas not an irrevocable decision. O'Hare was perfectly justi-fied in treating the matter asa fail accompli.But, evenassuming that Stiers' response to O'Hare's question wasnegotiative in purpose rather than simply informative,where,as here, Stiers' explanation was not the true reasonfor the Respondent's action, it obviously did not satisfy theRespondent's obligation to bargain over the matter.Before leaving the "waiver" issue, I realize that theBoard excuses what otherwise constitutes unlawful unila-teral conduct by an employer if the circumstances establisheither waiver or acquiescence on the part of the union. TheRespondent in its posthearing brief urges that the circum-stances of this case indicate that the Union has in effectwaived or acquiesced in the Respondent's unilateral con-duct, citing several Board decisions. I have considered thedecisions cited by Respondent and believe they are notapposite.My reasons for refusing to find that the circum-stances of this case establish that the Union either waived astatutory right or acquiesced in the Respondent's actionhave been set out above for all the changes, except thedisciplinary warning procedure discussed later in this Deci-sion.Additionally, the cases cited by Respondent involvepackage,which when taken together constitute a very substantial effect onthe office clerical employees'terms and conditions of employment.unilateral conduct motivated by legitimate business con-siderations.In the instant case, each unilateral changemade by the Respondent was motivated by a desire to pun-ish the office clerical employees for having designated theUnion as their bargaining representative and to underminethe Union. Finally, in evaluating the Respondent's positionon this issue, I have considered that O'Hare, the Union'srepresentative, was not aware that the Union was a charg-ing party in this proceeding-the Union's lawyer filed thecharge-and initially testified that he had no objection tothe Respondent's action in instituting the changes involvedin this case. O'Hare's later testimony, however, indicatesthat hedidobject to the Respondent's acting unilaterallybefore instituting the changes, rather than placing thechanges on the negotiating table as part of the overall bar-gaining for a collective-bargaining agreement.In this re-gard, when asked if he objected to the Respondent's failureto give him an opportunity to negotiate about each of thechanges, O'Hare testified: "My understanding of the wholeentire situation is that we were in the throes of negotiatinga contract, which would take priority over what I'termthese as plant policy. Under normal situations, I would sayIobject. I think the company should negotiate with theUnion under normal situations on starting time changes,on coffee, on everything." Under the circumstances, I donot believe that the record establishes that O'Hare at thehearing on April 3, 1974, unequivocally acquiesced in theRespondent's unilateral conduct which occurred Novem-ber 5, 1973. Even so, it would be no defense to theRespondent's violation of Section 8(a)(3) or the remedy forthis violation. Regarding the violation of Section 8(a)(5), ifthe Respondent is correct and the Union has no objectionto the Company's unilateral conduct involved in this case,the Union at the bargaining table will not resist all or onlya portion of Respondent's changes. Of course, the Respon-dent cannot successfully contend that O'Hare's testimonyat the unfair labor practice hearing in April 1974 led theRespondent to its detriment to believe that the Unionwould not object in November 1973 to its unilateral action.Plainly, if the Respondent thought that the Union wouldnot desire to bargain over the changes, it could have testedtheUnion by the simple device of a phone call prior toinstituting the changes. For all of these reasons, I am con-vinced that the record does not establish either a waiver oracquiescence by the Union to the Respondent's unlawfulunilateral conduct.2.The Respondent extends its written warning andprogressive disciplinary procedure to cover the officeclerical employeesThe'Respondent for approximately 14 years has used awritten warning and progressive disciplinary procedure foritswarehouse employees who during this period have beenrepresented by Teamsters Union Local 986. The procedureembodies the concept of progressive discipline, after threewritten warnings an employee is suspended for 3 days andafter a fourth written warning is discharged. It is clear fromthe testimony of Labor Relations Consultant Stiers andOffice Manager Boden that this disciplinary procedure wasinstituted to cover the warehouse employees because they BRALCO METALS, INC.151were represented by a labor organization. The office cleri-cal employees who were not unionized were not subjectedto this procedure until immediately after they voted theUnion in on November 2. Stiers admitted that on Novem-ber 2, immediately after the election, the Respondent de-cided to apply "the progressive discipline and employeewarning notice [to the] employees in the office unit." I fur-ther find that this decision was reached on November 2 atthe same time the Respondent decided to institute the un-lawful changes described earlier in this Decision.10The clerical employees were not told about the new pro-gressive discipline procedure until the issuance of the firstwritten warning which was given to employee Reed by Bo-den on November 15. Boden, in substance, testified that heexpected that employees who were issued written warningswould publicize the existence of the procedure to the re-mainder of the clericals."With no advance notice, Reedwas abruptly given a written warning at which time Bodeninformed her of the mistake she had made and, as Reedcredibly testified, "he told me that since the Union hadbeen voted in, he had the right, or the company had theright to issue warning letters and that three warning lettersmeant suspensionfor three days without pay. A fourth let-termeant termination. He asked me to sign it. I did so." 12The warning notice issued to Reed is identical in content tothe ones generally used by the Company and notifies theemployee that "this warning notice has been given you sothat you may know such action cannot be tolerated, andthat any further violation of the Company rules will resultin appropriate disciplinary action." The warning notice onits face provides for the employee's signature and indicates,that a copy is being retained in the Company's personneloffice.Boden testified that clericals Reed and King "some10 In this regard,Stiers initially testified he was present at the Companyduring the election onNovember2 which ended at 12 noon and that afterthe election he met with Cohn,at which time it was decided to institute thewritten warning and progressive disciplinary procedure for the office cleri-cals. Stiers testified he did not recall whether Boden was present at thismeeting.It is plain from the record that Boden was at the plant throughoutNovember 2 and was withCohn shortlyafter the election.Nevertheless.Stiers testified to the effect that it was not until 3 or 4 days after November2 that he phoned Boden and spoke to him about instituting the progressivedisciplinary procedure. Boden was vague and evasive as to when he spoke toStiers about instituting the progressive disciplinary procedure. He was alsovague and evasive as to what conversations,if any, he had with Cohn aboutthismatter.Iam convinced that the reason for Boden's evasiveness andambiguity and Stiers' inability to recall whether Boden was present when hemet with Cohn on November 2 is that the truth of the matter is that Bodenwas present at this meeting,as befits his position of supervisor over theoffice clericals,at which time it was decided to institute all of the changesinvolved in this case.11 In this connection,to the extent that Linda Sampson testified that thewritten warning procedure was included among the changes Boden told herabout on the afternoon of November 2, 1 am of the opinion she was mistak-en. In all other respects,her testimony that Boden at that time notified herabout certain changes which were to be instituted on November 5 impressedme as being credible and was consistent with the credible testimony ofemployee Holt.1Based on the credible testimony of Reed,who testified in a straightfor-ward and candid manner and impressed me as being an honest witness.Boden,who testified that he told Reed "the system was put into effectbecause of the fact we had [it] at the warehouse, [which] had been union formany years.We were doing it to keep it the same as the warehouse, devoidof discrimination,"was not an impressive witness.time" after the issuance of the first warning notices came toBoden and asked why the progressive disciplinary proce-dure had been instigated and, according to Boden, "I ex-plained to them it was done in an effort to make it thesameas the warehouse, which had the system for fifteenyears or ever since the inception of the Union back there."Continuing, Boden testified "I told them that I felt it wasmore fair and asked them if they felt that they would ratherhave it the other way where we could discharge withoutgiving notices."Boden, in effect, testified that he made the decision toextend the coverage of the' progressive disciplinary proce-dure to the clericals as the result of a phone call receivedby him from Labor Relations Consultant Stiers. Boden wasvague and evasive about the date he received this call,whether he spoke with Stiers before or after the election.Likewise, Boden was vague and evasive about what wassaid during this alleged conversation and at one point indi-cated he was not even positive he was the person who dis-cussed this matter with Stiers-"l guess I had the call, itmight have been discussed with Cohn prior to that I don'tknow." When Boden testified about the Respondent's mo-tive for extending the progressive disciplinary procedure tothe clerical employees and about the manner in which thedecision was reached, he was not a convincingwitness. Inmanner and bearing he gave me the impression that he wasconcealing something.Boden testified that the only reason the progressive dis-ciplinary procedure was extended to cover the clericals wasbecause the Respondent wanted to treat them fairly, ex-plaining that prior to this an office clerical employee wassubject to discharge for making just one mistake "if it wasserious enough." Likewise, Boden testified that, whenStiers spoke to him and recommended that the progressivedisciplinary procedure be applied to the clericals, Stiers'reason for making this recommendation was that it would.eliminate discrimination between the office clerical em-ployees and the warehouse employees by placing them un-der thesamedisciplinary procedure and that it would be afair system because the clericals would no longer be subjectto summary discharge.13 In, short, according to Boden, thereason for extending the progressive disciplinary procedureto cover the clericals was to avoid discriminatingagainstthem in favor of the warehouse employees and to givethem a fairer system of discipline. As put by Respondent inits posthearing brief: "the company was trying to be fair. Itwas trying not to discriminate by having a system of sum-mary action without warning for office personnel and a farmoreemployee protective system for the warehouse em-ployees." Thisrings false.Why had the Respondent in thematter of disciplinary procedure for almost 15 years seenfit to discriminate against its office clericals and treat themunfairly and suddenly decide to right this wrong immedi-ately after learning that the clericals had voted in theUnion.13The inference that under the progressive disciplinary procedure em-ployees cannot be summarily discharged is patently false. Respondent'sposted rules and regulations list about 27 separate offenses for which sum-mary discharge is possible at the discretion of management. In fact. clericalSampson was discharged in January 1974 even though she had previouslyreceived only one written warning. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen asked "why did you waituntil afterthe Unionwon the election to do this [institute the progressive disci-plinary procedure]," Boden testified "on the advice of RayStiersthat he felt it was the thing to install in an effort tomake it the same as we had in the warehouse over many,many years." Labor Relations Consultant Stiers, on theother hand, testified that the reason for the delay was thedanger of unfair labor practice charges or charges that theRespondent had interfered with the conduct of the electionifthe progressive disciplinary procedure was institutedprior to the election. Boden, however, at notime in histestimony indicated that the failure of the Company to actearlierwas in any way related-to the filingof an unfairlabor practice charge or the danger it might be chargedwith destroying the conditions for a fair election. I am con-vinced that if this was a consideration for not extending theprogressive disciplinary procedure to the clericalsuntil im-mediately after the election, Boden would have mentionedthis importantfact inhis testimony. Stiers' testimony, thatabout 2 to 4 weeks prior to the election President Cohntold him he wanted to put this disciplinary procedure intoeffect for the clericals, was not given in a convincing man-ner and smacks of a fabrication. According to Stiers, Cohnmade "numerous" phone calls to Stiers from 2 to 4 weeksbefore the election complaining that the office clericalswere talking excessively and constantly making errors andCohn, according to Stiers, finally told him "I cannot put upwith it any longer I have to do something about it whatabout using the warning notice [procedure]." Stiers testi-fied he told Cohn he would have to wait until after theelection so as to avoid an unfair labor practice charge. Bo-den, who for 20 years hasbeenin charge of the officeclericals, was very vague when questioned about conversa-tions he had with Cohn. He does not corroborate Stiers'assertionthat Cohn prior to the election had decided toextend the progressive disciplinary procedure to the cleri-cals but delayed doing so only because of the risk of beingcharged with interfering with the. election. Contrariwise,Boden's testimony is to the effect that it was Boden whodecided to extend the progressive disciplinary procedure tothe clericals and that he only consulted with Cohn after thefact.Moreover, Stiers' testimony, to the effect that Cohnwanted the progressive disciplinary procedure extended tothe clericals because he regarded it as an effective methodof discipline to be used to put a stop to theexcessive talk-ing and constant errors by the clericals, hardly jibes withBoden's testimony that the reason for the procedure was toend the discrimination against the clericals and to treatthem fairer in the matter of discipline. Also, as describedearlier,President Cohn showed no fear that his conductwould be grounds for unfair labor practice charges when 2weeks before the election he caused Boden to impose anabsolute prohibition on personal conversation by the officeclericals.For all of these. reasons, including the fact thatStiers did not impress me as a reliable witness when hetestified about his alleged conversations with Cohn, I rejecthis testimony that the reason for the delay in extending theprogressive disciplinary procedure to the clericals wasbased upon his recommendation that it might possibly re-sult inunfair labor practice charges against the Respon-dent.For the foregoing reasons, I conclude that the justifica-tion advanced by the Respondent for deciding on Novem-ber 2 to extend its written warning and progressive discipli-nary procedure to the office clerical employees is'pretex-tual and that the true reason for this action is revealed byOfficeManager Boden's initial explanation given to cleri-cal Reed: "Since the Union had been voted in the Compa-ny has the right to issue warning letters."To sum up, the insubstantial reasons advanced by theRespondent for extending the written warning and pro-gressive disciplinary procedure to the clericals, when con-sidered in the context of its opposition to the Union and itsbelief that the office, clericals were responsible for theUnion's election victory and the fact that the decision toapply the procedure to the clericals was made immediatelyafter the Respondent had learned the Union won the elec-tion and at the same time as Respondent decided uponseveral other changes in the clericals' working conditions,all previously found to have been motivated by its opposi-tion to the Union, convinces me that the General Counselhas established by a preponderance of the evidence that, inviolation of Section 8(a)(1) and (3), the Respondent, in ex-tending its written warning and progressive disciplinaryprocedure to the office clericals was motivated by a desireto punish them for voting in the Union and to underminethe Union.14Ifurther find that the extension of the written warningand progressive disciplinary procedure to the office clericalemployees was a substantial departure from prevailingpractice and constituted a unilateral change in a term orcondition of employment without affording the Union anadequate opportunity to bargain about the matter.15 In thisconnection, Tom O'Hare, the Union's business representa-tive, after being informed by clericals King and Reed thatthey felt they had been unjustly issued certain writtenwarnings, at the first negotiation meeting with Respondentheld on November 28, in addition to questioning theRespondent's negotiator, Stiers, about the merits of these14Also relevant in assessing the Respondent's motivation is its unex-plained failure to immediately notify and explain the new disciplinary pro-cedure to the clericals rather than without warning abruptly issue the firstwritten warning. Boden's explanation for not immediately announcing andexplaining the new procedure is incredible: "An oversight I guess. or hope-fully that it [referring to the disciplinary procedure] would never have beenused."Iam convinced that if the extension of the written warning andprogressive disciplinary procedure to the clericals, a substantial and impor-tant change in dicsiplinary procedure, had been motivated by legitimatebusiness considerations, the Respondent would have promptly announcedand explained to them the reasons for this new procedure.15 Stiers, based on his 28 years of experience as a labor relations consult-ant, testified that the extension of the written warning and progressive disci-plinary procedure to the clericals was "absolutely" a subject for collectivebargaining. In this regard, I reject any implication fromBoden'sof Stiers'testimony that this procedure had no adverse impact or effect on the em-ployees' terms and conditions of employment. It is undisputed that clericalemployee Reed prior to the new procedure had made several mistakes forwhich she had not even been verbally threatened with discipline, let aloneissued a written warning. After the institution of the written warning andprogressive disciplinary procedure, Reed, in quick succession, was issuedthreewritten warnings and suspended. There is no indication that thesewarnings will ever be removed from her personnel file. Moreover, as de-scribed above, according to Stiers it was the opinion of President Cohn thatthe new disciplinary procedure would have a coercive effect on the clericals.thereby causing them to do less talking and make less mistakes. BRALCO METALS, INC.two warnings, first asked him if he knew that the Companyhad a disciplinary warning procedure and, if so, to explainto him how the procedure operated. Stiers replied he wasnot aware of the procedure and would investigate the mat-ter.tb Stiers thereafter never did explain the procedure totheUnion. Admittedly, the Union did not object to theCompany's extension of the written warning and progres-sive disciplinary procedure to the clericals, nor did it askthe Company to bargain over the subject. However, at thetime the Union raised the subject at the parties' first nego-tiationmeeting, it wasa fait accompli,the Company hadunilaterally instituted the procedure 23 days earlier. Nor atthismeeting, nor at any other time, did the Respondentindicate to the Union that it was willing to bargain freelyabout the matter or give consideration to restoring the sta-tus quo. The Union was not even given an opportunity tointelligently consider the matter because of the inability ofthe Respondent's negotiator to explain the procedure toUnion Representative O'Hare. For all of these reasons, Ifind that the evidence does not establish that the Unionacquiesced in the Respondent's unilateral action in extend-ing the written warning and progressive disciplinary proce-dure to the office clericals, and further find that by thisunilateral conduct Respondent violated Section 8(a)(5) and(1) of the Act.D. The AllegedDiscriminationAgainst Employee SherryReedIt is undisputed that the Respondent issued writtenwarnings to Sherry Reed, an office clerical, on November15 and December 4 and 11, and that pursuant to theCompany's progressive disciplinary policy, Reed upon re-ceipt of the third warning was suspended from work for 3days. The suspension, however, was immediately reducedto I day. The consolidated complaint alleges, in substance,that the Respondent issued these written warnings and sus-pended Reed because she engaged in union activities. Theonly evidence of Reed's union activity is- that sometime inSeptember or October she attended a union organizationalmeeting with about six other employees held after work ata restaurant.The Respondent, of course, could discipline Reed forgood, bad, or no cause whatsoever without violating theAct, so long as it was not motivated by antiunion reasons.And the burden is on the General Counsel to prove by afair preponderance of the credible evidence that the disci-pline of Reed was motivated by animus toward her be-cause of her union activity or sentiments. Here, the Gener-alCounsel did not meet this burden for "knowledge by thecompany of a dischargee's union membership is a prerequi-site to a finding that the discharge was made for that rea-son and the [General Counsel] has the burden of provingthisknowledge beyond mere suspicion or surmise."N.L.R.B. v. Lexington Chair Company,361 F.2d 283, 291(C.A. 4, 1966).tv Based on the credible testimony of O'Hare, who impressed me as anhonest witness. Stiers testified he did not "recall" that O'Hare questionedhim about the Company's disciplinary procedure. Of the two, O'Hare im-pressed me as the more credible.153The General Counsel in the instant case failed to offerdirect evidence that the Respondent was aware of Reed'ssupport for the Union. Nor do the circumstances establishan inference that the Respondent knew that Reed was aunion adherent. The only evidence of her support for theUnion was that she attended a union meeting with otheremployees held in a restaurant. Under these circumstances,"the mere fact that [the company] plant is of a small sizedoes not permit a finding that [the Company] had knowl-edge of the union activities of [Reed] absent supportingevidence that the union activities [of Reed] were carried onin such a manner, or at times that in the normal course ofevents, [the Company] must have noticed them."HadleyMfg. Corp.,108 NLRB 1641, 1650. Also, seeN.L.R.B. v.Joseph Antell, Inc.,358 F.2d 880, 882 (C.A. 1, 1966) (smallplant doctrine has "no application to off-hour, off prem-ises' activities").For the above reasons, I conclude that there is insuffi-cient evidence that the Respondent knew or believed thatReed was a union adherent and acted on this knowledge inissuing the written warnings which resulted in Reed's sus-pension.In reaching this conclusion, I have carefully consideredthe evidence which establishes that, following the issuanceof the second warning but before the third warning whichresulted in Reed's suspension, Office Manager Boden, asthe result of a phone conversation with the Company's La-borRelationsConsultant Stiers, knew That Reed hadgrieved to the Union that the first warning issued to herwas not justified. Specifically, Boden knew that Reed andemployee King had told the Union that it was King's mis-take which resulted in Reed's first warning. Also, the rec-ord indicates that Boden made no real investigation ofthese contentions until after he had suspended Reed andwas notified that she intended to file unfair labor practicecharges with the Board. Nevertheless, I am convinced thatthe record does not preponderate in favor of a finding thatin issuing the third warning the Respondent was motivatedby the fact that Reed had grieved to the Union or becauseitbelieved that she was a union adherent. In this regard,there is no contention that Respondent discriminatedagainst employee King, who Boden had learned grieved tothe Union over a warning issued to her, and it is undisput-ed that the third warning issued Reed was based on anerror made by Reed which inconvenienced a customer.The above findings do not completely lay to rest theissue of the legality of Reed's 1-day suspension withoutpay. As discussed previously, the consolidated complaintalleges, and I have found, that the institution of the'writtenwarning and progressive disciplinary procedure which re-sulted in Reed's suspension was by itself unlawful; it wasmotivated, by Respondent's desire to punish Reed and theother office clerical employees for supporting the Union. Iam of the view, for the reasons set out below, that theevidence establishes that Reed's suspension was the directresult of the Respondent's unlawfully motivated discipli-nary procedure. This matter was not specifically alleged -inthe consolidated complaint but I am of the opinion that thematter was fully litigated in connection with the allegeddiscriminatory treatment given Reed in the issuance of thewritten warnings which resulted in the suspension and that, 154DECISIONSOF NATIONALLABOR RELATIONS BOARDtherefore,no additional specific allegation is required as aprerequisite to a finding that the suspension constituted aviolation of Section 8(a)(3) and(1) of the Act. Moreover,because the suspension of Reed is germane to theRespondent'salleged unlawful institution of the writtenwarning and progressive disciplinary procedure,the recom-mended order for that unlawful conduct can provide, as itdoes, a remedy which relates to the suspension of Reed asa part of the remedy to expunge the effects of the illegaldisciplinary procedure.The record shows that in the 4 months Reed was em-ployed prior to the date the Respondent decided to extendthe written warning and progressive disciplinary procedureto the clericals,Reed had committed clerical errors on anumber of occasions yet had never been threatened withdiscipline,let alone issued a written warning or suspended.OfficeManager Boden simply explained to Reed that itwas important that her entries be made accurately. On No-vember 2, I have found,the Respondent decided to extenditswritten warning and progressive disciplinary proceduretoReed and the other office clericals to punish them forvoting in the Union.On November 15, Reed received thefirstwritten warning issued to a clerical under the newprocedure,at which time Boden told Reed "that since theUnion had been voted in. . .the company had the right toissue warning letters." In quick succession,Reed was is-sued two more written warnings 'for clerical errors and,under the progressive disciplinary procedure,the thirdwritten warning resulted in her suspension.Boden, in ef-fect, admitted that, under the Company'swritten warningand progressive disciplinary procedure,he had no otheralternative but to suspend Reed upon the issuance of thethird warning.To sum up, the evidence shows, despite the number ofmistakes made during her first 4 months of employment,that Reed was never threatened with discipline; but withthe institutionby theRespondent.of the illegally motivateddisciplinary procedure,Reed in quick succession was is-,sued three written warnings which resulted in her automat-ic suspension from work without pay on December 11.These circumstances,inmy opinion,establishprima faciethatReed'ssuspensionwas a direct result. of theRespondent'sprogressivedisciplinaryprocedurewhichwas designed to punish Reed and the other clericals forhaving supported the Union.In reaching this conclusion, Ihave carefully considered Boden's self-serving testimony,given in response to a leading question, that even withoutthe new disciplinary procedure Reed "would have beendischarged by the second[warning], at least."Ibelieve Iwould be naive in accepting at face value this self-servingtestimony where,as previously indicated,Ihave observedthat Boden's testimony on the subject of the Respondent'sdisciplinary procedure was in general unreliable and nottrustworthy.Moreover, Boden'sother testimony castsdoubt on his unequivocal assertion that Reed,absent theprogressive disciplinary procedure,would have been dis-charged by him "at least". by the time she received thesecond written warning. When later.during the hearing hewas asked"have you ever discharged a clerical employee,suspended a clerical employee for making a posting mis-take [this is the type of error,committed 'by Reed],"Bodenanswered"Ihave discharged employees for making mis-takes and even posting mistakes where it was happeningvery often.Iwould not be able to give any details on it,however."Upon further examination it was establishedthat during the past 17 years Boden had discharged onlyfour clerical employees solely for making excessive or con-sistentmistakes,all of whom except one were dischargedwithin 2 or 3 months of their initial employment for thereason of "incompetency."Moreover,Boden admits thatin the past he had condoned errors by. clericals whichmight ordinarily result in discipline.Finally, there is nocontention or evidence that,prior to Reed's suspension, theRespondent had ever used suspension as a method of dis-ciplining an office clerical.I am convinced,because of theforegoing,that it is entirely speculative or uncertain wheth-er Reed during the normal course of business would havebeen suspended or discharged by Respondent on Decem-ber 11 or prior thereto and that where, as here, the evi-denceprimafacieestablishes that the suspension was a di-rect result of the Respondent's illegal disciplinary proce-dure that the Respondent, rather than Reed,must assumethe ri ik of the uncertainty. For it is the Respondent by itsunlawful conduct that created the uncertainty.According-ly, fo:- all of these reasons, I find that, by suspending Reedon Dccember 11 for 1 day without pay, Respondent violat-ed Section 8(a)(3) and(1) of the Act.Upon the basis of the foregoing findings of fact and theentire record,Imake the following:CONCLUSIONS OF LAW1.Bralco Metals,Inc., the Respondent, is anemployerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Freight Handlers,Clerks &HelpersLocal 357,Inter-nationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen&Helpers ofAmerica, the Union,isa labororganization within the meaning of Section2(5) of the Act.3.All officeclerical employees, including inside salesemployees and PBX operators, employedby theRespon-dent at its8321 CanfordStreet, Pico'Rivera,California,facility,excluding all other employees, outside sales em-ployees,professional employees,guards and supervisors asdefined inthe Act,constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.4.Since November2, 1973,the Union has been, and isnow, the exclusive representative of all the employees inthe aforesaid bargaining unit for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act.5.On November 5, 1973, by makingthe changes whichare listed immediately below in its existing practices with-out affording the Unionan opportunityto bargain aboutsuch matters and for thepurpose ofpunishing its officeclerical employees for supporting the Union and to under-mine the Union,the Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(1), (3), and (5)of the Act: discontinuing the 8 a.m. catering truck andtherebywithdrawing the privilege of the office clerical em-ployees of leaving the premises during working hours forrefreshments;requiring the office clerical employees to BRALCO METALS, INC.155take their midmorning and midafternoon breaks at a fixedtimerather than when the catering truck arrived at thepremises; requiring the office clerical employees to punchthe timeclock during the lunch hour; prohibiting the officeclerical employees from using a telephone on its premisesexcept in an emergency; prohibiting personal conversationamong the office clerical employees during working hours;and instituting a written warning and progressive discipli-nary procedure for the office clerical employees.6.By suspending Sherry Reed from work on December11, 1973, for 1 day without pay, Respondent engaged inunfairlabor practices within the meaning of Section 8(a)(3)and (1) of the Act.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.8.The Respondent has not otherwise violated theAct.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices,I find it necessary to order theRespondent to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the purposesof the Act.Having found that the Respondent violated'Section8(a)(1), (3), and(5) of theAct byits unilateral changes onNovember 5, 1973, in certain employment practices affect-ing its office clerical employees which were made for thepurpose of punishing them for having designated theUnion as their bargaining representative and without af-fording the Union an opportunity to bargain over the mat-ters, I shall,among other things, recommend that the Re-spondent be ordered to return to its former mode of opera-tion as it existed prior to November 5, 1973, and to rescindand expunge from its records all written warnings issued tothe office clerical employees on and since November 5,1973, pursuant to its written warning and progressive disci-plinary procedure instituted on that date.Also, havingfound that the 1-day suspension of Sherry Reed was thedirect result of the operation of this illegally instituted dis-ciplinary procedure and in violation of Section 8(a)(1) and(3) of theAct, Ishall recommend that the Respondentreimburse her for any loss of earnings suffered as the resultof her 1-day suspension without pay at the rate of 6-per-cent interest per annum:In the circumstances of this caseinvolving as it does, not simply unilateral conduct by theRespondent,but conduct which was designed to punish theemployees for designating the Union as their bargainingrepresentative and to undermine the Union, I am con-vinced that the only remedy which will effectuate the pur-poses ofthe Actis the restoration of thestatus'quo antewhich will prevent the Respondent from gaining advantageby itsunfair labor practices.Moreover,italso secures tothe injured parties freedom in the exercise of their statutoryrights by assuring them that the law,despite inevitable de-lays in enforcement,will put them as nearly as possible inthe-same situation as if the law had been obeyed. Finally,in ordering a return to thestatus quoin connection with therequirement that the office clerical employees use the time-clock during the lunch hour,Ihave carefully consideredRespondent's contention that such a requirement, in effect,will force the Respondent to violate the laws of the State ofCalifornia. The applicable California legislation, as codi-fied by the regulations promulgated by the California In-dustrialWelfare Commission-IndustrialWelfare Com-mission Minimum Wage Order No. 1-74 adopted January1, 1974, effective March 4, 1974-in my opinion only re-quires that the Respondent "shall keep accurate informa-tionwith respect to [the office clerical employees] .. .schedules of meal periods." It does not expressly or byimplication require that the Respondent have its employeespunch the timeclock during the lunch hour.As the unfair labor practices committed by the Respon-dent are of a character which go to the very heart of theAct, I shall'recommend an order requiring the Respondentto cease and desist therefrom and to cease and desist frominfringing iri any other manner on the rights of employeesguaranteed by Section 7 of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant-to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 17Respondent, Bralco Metals, Inc., Pico Rivera, Califor-nia, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Makingunilateralchanges in employees' terms andconditions of employment without notifying and affordingan opportunity to bargain to Freight Handlers, Clerks &Helpers Local 357, International Brotherhood of Team-sters,Chauffeurs,Warehousemen & Helpers of America,or in any othersimilaror related manner refusing to bar-gain collectively with the aforesaid Union as the exclusivebargainingagentof all office clerical employees, includinginside salesemployees and PBX operators; excluding allother employees, outside sales employees, professional em-ployees, guards, and supervisors as defined in the Act.(b)Discouragingmembership in the above-namedUnion, or in any other labor organization of its employees,by suspending employees or by withdrawing from employ-ees benefits and privileges previously enjoyed or imposingupon employees onerous terms and conditions of employ-ment or by otherwise discriminating with respect to its em-ployees' terms'and conditions of employment.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights guar-anteed in Section 7 of 'the Act, except to the extent thatsuch rights may be affected by an agreement requiringmembership in a labor organization as a condition of em-ployment, as' authorized in Section 8(a)(3) of the Act.2.Take the following affirmative action whichis neces-sary to effectuate the policies of the Act:(a)Notify a catering truck service it has no objection to" In the event no exceptionsare filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48 of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and order, and all objections thereto shall be deemedwaived for all purposes. 156DECISIONSOF NATIONALLABOR RELATIONS BOARDsuch a truck visiting its premises daily at 8 a.m., or shortlythereafter, as was the practice prior to November 5, 1973,and restore the privilege of the office clerical employees ofleaving its premises during working hours to visit this ca-tering truck for refreshments.(b)Restore the practice of allowing the office clericalemployees to commence their midmorning and midafter-noon break periods upon the arrival of a catering truck.(c)Restore its practices, as they existed immediatelyprior to November 5, 1973, of allowing personal conversa-tion among the office clerical employees during workingtime and allowing them to use its telephone for personalcalls.(d)Restore its practice of not requiring the office cleri-cal employees to punch the timeclock during the lunchhour.(e)Rescind the written warning and progressive discipli-nary procedure which it extended to cover the office cleri-cal employees, and rescind and expunge from its files andfrom the personnel files of employees all written warningnotices issued to the office clerical employees on and afterNovember 5, 1973.(f)Upon request, bargain collectively with Freight Han-dlers,Clerks & Helpers Local 357, International Brother-hood of Teamsters, Chauffeurs, Warehousemen & Helpersof America, as the exclusive representative of all the em-ployees in the above-described appropriate unit with re-spect to rates of pay, wages, hours of employment, andother terms and conditions of employment, and embodyany agreement reached in a signed contract.(g)Make Sherry Reed whole for any loss of earningssuffered by reason of her 1-day suspension, together with6-percent interest per annum and expunge said suspensionfrom its records.(h) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(i)Post at its place of business in Pico Rivera, Califor-nia, copies of the attached notice marked "Appendix." 18Copies of said notice, on forms provided by the RegionalDirector for Region 21, after being duly signed by theRespondent's representative, shall be posted by Respon-dent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(j)Notify the Regional Director for Region 21, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IT IS ALSO ORDERED that the consolidated complaint bedismissed insofar as it alleges violations of the Act not spe-cifically found.18 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the wordsin the notice reading"Posted byOrder of the National LaborRelations Board" shall be changed to read"Posted Pursuantto a Judgment of the United States Court of AppealsEnforcing an Order of the National LaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT make unilateral changes in employees'terms and conditions of employment without notify-ing and affording an opportunity to bargain to FreightHandlers, Clerks & Helpers Local 357, or in any othersimilar or related manner refuse to bargain collectivelywith the aforenamed Union as the exclusive bargain-ing agent of all office clerical employees, including in-side sales employees and PBX operators, excluding allother employees, outside sales employees, professionalemployees, guards, and supervisors as defined in theAct.WE WILL NOT discourage membership in the above-named Union, or in any-other labor organization ofour employees, by suspending employees or by with-drawing from employees benefits and privileges previ-ously enjoyed or imposing upon employees onerousterms and conditions of employment or by otherwisediscriminating with respect to its employees' termsand conditions of employment.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise oftheir rights guaranteed in Section 7 of the Act, exceptto the extent that such rights may be affected by anagreement requiring membership in a labor organiza-tion as a condition of employment, as authorized inSection 8(a)(3) of the Act.WE WILL notify a catering truck service that we haveno objection to such a truck visiting our premises dailyat 8 a.m., or shortly thereafter, as was the practiceprior to November 5, 1973, and WE WILL restore theprivilege of the office clerical employees of leaving thepremises during working hours to visit this cateringtruck for refreshments.WE WILL restore the practice of allowing the officeclerical employees to commence their midmorningand midafternoon break periods upon the arrival of acatering truck.WE WILL restore the practices, as they existed imme-diately prior to November 5, 1973, of allowing person-al conversation among the office clerical employeesduring working time and allowing them to use the tele-phones for personal calls.WE WILL restore the practice of not requiring theoffice clerical employees to punch the timeclock dur-ing the lunch hour.WE WILL rescind the written warning and progres-sive disciplinary procedure which was extended tocover the office clerical employees, and rescind andexpunge from our files and from the personnel files ofemployees all written warning notices issued to its of-fice clerical employees on and after November 5,1973.WE WILL, upon request, bargain collectively with theabove-named Union as the exclusive representative of BRALCO METALS, INC.157all the employees in the above-described appropriateWE WILL make Sherry Reed whole for any loss ofunit with respect to rates of pay, wages,hours of em-earnings suffered by reason of her 1-day suspension,ployment,and other terms and conditions of employ-together with 6-percent interest per annum, and ex-ment,and embody any agreement reached in a signedpunge such suspension from her personnel record.contract.BRALCOMETALS, INC.